Citation Nr: 0509211	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a headache 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifest by nausea/diarrhea, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifest by joint pain, to include as due to an undiagnosed 
illness.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to August 1973 and again from October 1990 to June 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In August 2002, the Board undertook additional 
development in these matters under regulation then in effect.  
In June 2003, the Board remanded the case to afford the RO 
the opportunity for initial review of additional evidence 
obtained.  While the veteran indicated that he wished to 
testify at a hearing before a Veterans Law Judge, a December 
2004 statement from his representative withdrew the hearing 
request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In an August 2002 development request the Board ordered an 
examination to determine whether the veteran has a disability 
manifested by the claimed symptoms and whether any such 
disability found is due to a known clinical diagnosis or to 
an undiagnosed illness.  Specifically, the examiner was asked 
to answer the following:  
(a) Does the veteran have (is there 
clinical evidence of) disability 
manifested by headaches, nausea/diarrhea, 
and/or joint pain?  

(b) If such disability is found, is it 
due to a known clinical diagnosis (if so, 
what is the etiology of the disorder) or 
to an undiagnosed illness?  

The questions posed were not answered with sufficient 
specificity on the April 2003 VA examination pursuant to the 
Board's request.  The complaints of joint pain were 
attributed to "?? rheumatoid arthritis"; there was no 
assessment for the complaints of headaches; and diarrhea and 
nausea were related to spicy food.  The examiner stated that 
"ongoing evidence of diarrhea and nausea are not evaluated 
in MR [medical record].  Records are voluminous and I may 
have missed documentation ."   

The findings and opinions provided do not state with any 
certainty whether the veteran has a disability manifested by 
the alleged symptoms, and they do not state with specificity 
whether any such disability is due to a clinical diagnosis or 
an undiagnosed illness (e.g., is "?? Rheumatoid arthritis a 
clinical diagnosis, or a concession that the diagnosis is 
unknown).  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the claim for an increased rating for PTSD, 
the veteran was last examined in April 2003.  Since this 
examination, numerous records have been added to the claims 
file documenting fluctuating psychiatric symptoms complicated 
by substance abuse.  GAF scores have ranged from 30 to 55.  
The veteran has been hospitalized for psychiatric problems 
and substance abuse in the interim.  Thus, the current status 
of the PTSD is uncertain, and a follow-up examination is 
indicated.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination by an appropriate physician 
to assess the veteran's complaints of 
headaches, nausea and/or diarrhea, and 
joint pain.  Any indicated tests or 
studies should be completed.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Careful attention should be 
given to the findings on the September 
and October 1998 examination reports, the 
veteran's history of head injury in a 
motor vehicle accident in the 1970s, as 
well as his substance abuse and childhood 
gastrointestinal problems.  The examiner 
must indicate whether there is any 
objective evidence that the veteran 
suffers from the claimed symptoms.  If 
so, the examiner should opine whether it 
is at least as likely as not that such 
symptoms are due to a known clinical 
entity (e.g. rheumatoid arthritis vs. ?? 
rheumatoid arthritis).  If any disability 
found is attributed to abuse of alcohol 
or drugs, it should be so noted.  The 
examiner should reconcile all findings 
and opinions with those already of 
record, and should explain the rationale 
for all opinions given.  

2.  The veteran should be asked to 
identify all sources of VA and non VA 
treatment he received for psychiatric 
problems since April 2003.  The RO should 
obtain complete copies of treatment 
records (those not already in the claims 
folder) from all identified sources.

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a psychiatric 
examination to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner.  The examiner should 
differentiate symptoms of PTSD from those 
of any co-existing disorders including 
the veteran's  longstanding history of 
substance abuse, and provide a GAF score 
based on PTSD alone (excluding, if 
possible, function impairment due to 
alcohol or drug abuse).  The examiner 
should describe all findings in detail, 
and should explain the rationale for any 
opinion given.

4.  The RO should then review the 
veteran's claims.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to clarify the medical 
evidence and to ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


